Case 2:18-cv-13481-NGE-APP ECF No. 55-9 filed 09/09/20   PageID.2830   Page 1 of 6




                                EXHIBIT H
9/8/2020   Case 2:18-cv-13481-NGE-APP ECF   No.
                                        Frank    55-9
                                              Gaffney       filed 09/09/20
                                                      Jr. | Southern              PageID.2831
                                                                     Poverty Law Center             Page 2 of 6




                                                            FRANK GAFFNEY JR.

             Once a respectable Washington insider, Frank Gaffney Jr. is now one of America’s most notorious
                                                     Islamophobes.




    EXTREMIST INFO
    Born: 1953

    Group: Center for Security Policy

    Location: Leesburg, VA.

    Ideology: Anti-Muslim

   About Frank Gaffney Jr.
   Gripped by paranoid fantasies about Muslims destroying the West from within, Gaffney believes that “creeping
   Shariah,” or Islamic religious law, is a dire threat to American democracy. In 1988, he founded the
   neoconservative turned anti-Muslim think tank Center for Security Policy. He favors congressional hearings to
   unmask subversive Muslim conspiracies, and was even banned from far-right Conservative Political Action
   Conference events after accusing two of its organizers of being agents of the Muslim Brotherhood.

   In His Own Words:
   “We’re witnessing not just the violent kind of jihad that these Islamists believe God compels them to engage in,
   but also, where they must for tactical reasons, a more stealthy kind, or civilizational jihad as the Muslim
   Brotherhood calls it. We’re witnessing that playing out, not only in places in the Middle East but also in Europe,
   in Australia, in Canada and here in the United States as well.”
   —Quoted by Newsmax, October 2011
https://www.splcenter.org/fighting-hate/extremist-files/individual/frank-gaffney-jr                                     1/5
9/8/2020   Case 2:18-cv-13481-NGE-APP ECF   No.
                                        Frank    55-9
                                              Gaffney       filed 09/09/20
                                                      Jr. | Southern              PageID.2832
                                                                     Poverty Law Center             Page 3 of 6
   “So pervasive now is the MB’s [Muslim Brotherhood’s] ‘civilization jihad’ within the U.S. government and civil
   institutions that a serious, sustained and rigorous investigation of the phenomenon by the legislative branch is in
   order. To that end, we need to establish a new and improved counterpart to the Cold War-era’s HUAC [House
   Un-American Activities Committee] and charge it with examining and rooting out anti-American – and anti-
   constitutional – activities that constitute an even more insidious peril than those pursued by communist Fifth
   Columnists fifty years ago. ”
   –column, Center for Security Policy, October 2011

   “We know for a fact that the Muslim Brotherhood has as its mission the worldwide imposition of Islam's toxic,
   brutally repressive and anti-constitutional supremacist doctrine known as Shariah. And yes, it means here, too.”
   – column, FamilySecurityMatters.org, August 2013

   Background:
   If Frank Gaffney Jr. had his way, average hard-working Americans of the Muslim faith would be dragged before
   Congress to face such questions as, “Are you now, or have you ever been, a member of the Muslim Brotherhood?”
   In Gaffney’s mind, America is in peril, and bringing back the notorious Cold War-era House Un-American
   Activities Committee (HUAC) would expose the subversives he imagines are working to implement Shariah
   religious law throughout the land.

   Gaffney’s wild-eyed accusations would certainly fit right into the red-baiting HUAC tradition, judging from his
   long history of smears and innuendo aimed at Muslims. There was his groundless 2011 claim that Huma Abedin —
   aide to then-Secretary of State Hillary Clinton — was part of a “Muslim Brotherhood conspiracy.” That charge
   was subsequently trumpeted by U.S. Rep. Michele Bachmann (R-Minn.), prompting even conservative Republican
   stalwarts such as Sen. John McCain (Ariz.) and House Speaker John Boehner (Ohio) to condemn it.

   Then there was Gaffney’s 2011 claim that two board members of the Conservative Political Action Committee
   (CPAC) were secretly aiding the Muslim Brotherhood, proving that even potential right-wing allies are not safe
   from his vitriol. Gaffney’s evidence was predictably flimsy — board member and anti-tax crusader Grover
   Norquist’s wife is Palestinian-American, while board member Suhail Khan is a Muslim. Both were political
   appointees in the George W. Bush administration with long experience in conservative Republican Party affairs.
   Calling the accusations reprehensible, CPAC banned Gaffney from participating in future events.

   In 2013, the inflammatory right-wing site Breitbart News — led by Stephen Bannon — hosted the “Uninvited,”
   a series of panels in the same hotel as CPAC 2013. Those panels featured a number of anti-Muslim talking heads
   including Pamela Geller, Robert Spencer and Gaffney himself. The panel was kicked off by U.S. Rep. Steve King
   (R-Iowa), a noted friend of the anti-immigrant and anti-Muslim movements. In 2014, Breitbart organized a full-
   blown conference, “The Uninvited II: National Security Action Summit,” where Gaffney served as a
   moderator. The Summit took place at a hotel down the street from the 2014 CPAC conference in D.C., and
   featured anti-Muslim and anti-immigrant speakers as well as politicians, including Sen. Ted Cruz (R-Tex.),
   speaking on panels with titles like, “Amnesty and Open Borders: The End of America – and the GOP,” and
   “Benghazigate: The Ugly Truth and the Cover-up.”

   Among the “enablers” of civilization jihad in America, President Obama is near the top of Gaffney’s list. But
   Gaffney has tried — and failed — to gather support for baseless suggestions that Obama is a practicing Muslim, or
   for the accusations he leveled in a series of Washington Times articles in 2009 that the Obama administration is
   adopting the Muslim Brotherhood’s Middle East plan.

   “What if it turns out that some of the people the Obama administration has been embracing are actually
   promoting the same totalitarian ideology and seditious agenda as al Qaeda, only they’re doing it from White
   House Iftar dinners?” he asked in the Washington Times, referring to the meal served after Ramadan fasts.

   During an appearance on MSNBC’s “Hardball with Chris Matthews” in 2009, Gaffney made a statement that
   boggled even veteran Gaffney-watchers: “There is also circumstantial evidence, not proven by any means, but
https://www.splcenter.org/fighting-hate/extremist-files/individual/frank-gaffney-jr                                      2/5
9/8/2020   Case 2:18-cv-13481-NGE-APP ECF   No.
                                        Frank    55-9
                                              Gaffney       filed 09/09/20
                                                      Jr. | Southern              PageID.2833
                                                                     Poverty Law Center              Page 4 of 6
   nonetheless some pretty compelling circumstantial evidence, of Saddam Hussein's Iraq being involved with the
   people who perpetrated both the 1993 attack on the World Trade Center and even the Oklahoma City bombing."

   But Gaffney wasn’t always such a fringe character. As recently as in 2002, a prominent British newspaper listed
   him with Iraq invasion cheerleaders Paul Wolfowitz, Douglas Feith, and Richard Perle as one of the men
   “directing” then-President George W. Bush’s post 9/11 security doctrine.

   A native of Pittsburgh, Pa., Gaffney graduated from the Edmund A. Walsh School of Foreign Service at
   Georgetown University in 1975, and subsequently received a graduate degree from Johns Hopkins
   University's Paul H. Nitze School of Advanced International Studies. After serving as an aide to the late
   Sen. Henry M. “Scoop” Jackson (D-Wash.) in the 1970s, Gaffney in 1983 was appointed Deputy Assistant
   Secretary of Defense for Nuclear Forces and Arms Control Policy. In 1987, he was nominated for an Assistant
   Secretary of Defense post, but the Senate did not confirm him. In 1988, he founded the Center for Security Policy
   (CSP), a hawkish but initially respectable think tank.

   Sometime after that, he seemed to go off the rails, becoming increasingly taken with a conspiracy theory about
   the infiltration of the United States by nefarious Muslim Brotherhood operatives burrowed deep within the
   infrastructure. This line — amplified via Gaffney’s radio show, his contributions to numerous far-right
   periodicals, and the CSP website — quickly elevated his stature in hard-line anti-Muslim circles.

   Worse, some politicians bought into his beliefs — notably U.S. Rep. Peter King (R-N.Y.), who has appeared on
   Gaffney’s radio program and publicly repeated his baseless statistics and “facts,” and who, in 2011, held his own
   HUAC-style hearings on the “radicalization” of American Muslims. Another congressional acolyte of Gaffney’s
   theories is Rep. Michele Bachmann (R-Minn.).

   Gaffney’s supporters conveniently overlook the fact that many of his theories are based on a single, discredited
   source – a 1991 fantasy written by a lone Muslim Brotherhood member that was introduced into evidence during
   the 2008 Holy Land Foundation trial in Dallas federal court. But to Gaffney, this document is a smoking gun, a
   mission statement pointing to a massive Islamist conspiracy under our noses.

   “When it is impracticable to engage in violence, Shariah-adherent Muslims are still obliged to engage in jihad
   through stealthy techniques or, in the words of the Muslim Brotherhood, ‘civilization jihad,’” Gaffney said in 2011.
   “They are doing it through influence operations, the target set of which is comprehensive — government, law
   enforcement, intelligence agencies, the military, penal institutions, media think tanks, political entities, academic
   institutions. And they are very aggressively targeting non-Muslim religious communities in the name of
   ecumenicalism.”

   To reinforce Gaffney’s delusions, the Center for Security Policy issues alarming “investigative” reports. One of
   the latest is a 10-part video course hosted by Gaffney entitled “The Muslim Brotherhood in America,” which
   concludes: “America faces in addition to the threat of violent jihad another, even more toxic danger — a stealthy
   and pre-violent form of warfare aimed at destroying our constitutional form of democratic government and free
   society. The Muslim Brotherhood is the prime-mover behind this seditious campaign, which it calls ‘civilization
   jihad’.”

   CSP also distributes what it calls “Occasional Papers,” which offer a revealing window into the breadth of
   Gaffney’s obsessions. It was in one of these reports that Gaffney leveled his infamous charges against Huma
   Abedin, the Hillary Clinton aide. Another paper, titled “Shariah Law and American State Courts: An Assessment
   of State Appellate Court Cases” purports to prove “that Shariah law has entered into state court decisions, in
   conflict with the Constitution and state public policy,” using a small sample of published cases as evidence.

   In 2009, another dubious CSP report alleged that an “Iran Lobby” operating in Washington, D.C., was influencing
   U.S. policy through a network of shady operatives and prominent politicos. The report said that “in one way or
   another” U.N. Ambassador Susan Rice, Council on Foreign Relations President Richard Haass and Dennis Ross,


https://www.splcenter.org/fighting-hate/extremist-files/individual/frank-gaffney-jr                                        3/5
9/8/2020   Case 2:18-cv-13481-NGE-APP ECF   No.
                                        Frank    55-9
                                              Gaffney       filed 09/09/20
                                                      Jr. | Southern              PageID.2834
                                                                     Poverty Law Center                 Page 5 of 6
   then the special advisor for the Persian Gulf and Southwest Asia to Secretary of State Hillary Clinton, were
   among those associated with the Iran Lobby. In fact, the Iran Lobby was essentially a fabrication.

   That was actually Gaffney’s second attempt to create a Muslim lobbying scandal. Back in 2002, he claimed that
   the so-called “Wahhabi Lobby” was contributing heavily to U.S. political campaigns to gain influence over policy.
   This theory, too, generated a lot of smoke (and a congressional hearing) but, ultimately, no fire.

   Gaffney’s scurrilous broad-brush tactics have a serious effect on the lives of all Muslims in America, from
   students and housewives to corporate executives and budding politicians. A shadow of unfounded suspicion
   follows even the most upright Muslim citizens, growing cumulatively each time Gaffney feeds new “intelligence”
   to congressional allies such as Reps. Bachmann and Peter King.

   In 2012, Salon.com’s Alex Seitz-Wald interviewed one such victim of Gaffney’s Muslim-baiting, Salil Gill. A
   former member of the Navy’s Judge Advocate General’s Corps, a legal branch of the military, and Bush White
   House official, Gill was blindsided soon after he joined the newly formed Department of Homeland Security
   (DHS) in 2004. The problems started when DHS officials questioned him regarding a former American Muslim
   Council member who was convicted of money laundering. After the inquiry, Gill was cleared, and went back to
   work.

   “His real problem, it turned out, was not anti-terror officials but the vigilantes,” Seitz-Wald reported. “Building
   on a report (from former Salon writer Mary Jacoby) that Gill had ‘failed to disclose’ his work for the American
   Muslim Council on security clearance forms, the man behind [Rep. Michele] Bachmann’s witch hunt got
   involved. ‘Frank Gaffney took the ball and ran with it,’” Gill said.

   A Fox News firestorm followed, and damaging letters were written by then-Sen. Jon Kyl (R-Ariz.) and Sen.
   Charles Grassley (R-Iowa) demanding that Gill be investigated. In the end, it all amounted to nothing, and the
   DHS completely cleared Gill of the failure-to-disclose flap, saying in a statement, “Following a thorough
   investigation, we found that Mr. Gill exceeded all requirements.”

   But that didn’t stop Gaffney and his allies from continuing to beat the drum, hounding Gill from his position
   despite support from the White House and then-Homeland Security Secretary Tom Ridge. The false accusations
   still complicate Gill’s life, as he told Wald: “Whenever I go try to do something else, this is the first thing that is
   asked,” Gill said. “Everybody Googles nowadays, and this is what happens when you Google me.”

   In 2007, Gaffney got into the movie business, which did not turn out the way he planned. The project was a
   “documentary” called “Islam vs. Islamism” produced by ABG Films with Gaffney as co-executive producer. A
   controversial examination of how radical Islamists are allegedly intimidating moderate Muslims, the film was
   funded by the Corporation for Public Broadcasting for the PBS series “America at a Crossroads.” It was expected
   to air on 300-plus PBS stations nationwide — until PBS executives saw a screening. They promptly rejected film
   on the grounds that it did not meet editorial standards, reportedly using words like “alarmist” and "overreaching"
   After an ugly feud between ABG Films and PBS, eight House members demanded that CPB get the film aired or
   release it to another network.

   The film finally aired after a deal was brokered with Oregon Public Broadcasting acting as distributor for other
   PBS stations, packaged with an on-camera host introduction and an in-studio panel discussion

   With an eye on the 2016 election, Gaffney organized three National Security Action Summit’s in 2015 to date in
   early Caucus states including Iowa, New Hampshire and South Carolina. A number of the GOP candidates joined
   the cast of anti-Muslim and anti-immigrant characters at these Summit’s, including Ben Carson, Donald Trump
   and Ted Cruz.

   Gaffney again teamed up with Cruz and Trump following the announcement of the Iran nuclear deal. Trump and
   Cruz held an anti-Iran rally in Washington, D.C., on September 9, 2015, which was co-sponsored by CSP. Brigitte
   Gabriel, head of the largest grassroots anti-Muslim group in the country, also spoke at the rally.

https://www.splcenter.org/fighting-hate/extremist-files/individual/frank-gaffney-jr                                          4/5
9/8/2020   Case 2:18-cv-13481-NGE-APP ECF   No.
                                        Frank    55-9
                                              Gaffney       filed 09/09/20
                                                      Jr. | Southern              PageID.2835
                                                                     Poverty Law Center                        Page 6 of 6
   The bulk of Gaffney’s efforts in 2015 were devoted to creating a climate a fear around Syrian refugees entering
   the United States. CSP put out a survey asking to “collect contact and geographical data from those who wish to
   stay engaged” in “refugee resettlement action” – meaning working to prevent the relocation of refuges to a
   certain locale. Gaffney has also taken Ann Corcoran, the face of the anti-refugee movement in America, under his
   wing. Corcoran also promotes “refugee resettlement action” which she calls “pockets of resistance.” In April of
   this year, Corcoran released a pamphlet published by Gaffney's Center for Security Policy “Refugee Resettlement
   and the Hijra to America," calls for Americans to oppose the opening of mosques in their neighborhoods and also
   calls for a ban on all Muslim immigration to the U.S. Corcoran spoke at Gaffney’s National Security Action
   Summit in South Carolina and Iowa this year. Center for Security Policy is also working on creating model
   legislation at the county level that would ban all Syrian refugee relocation to that particular county if passed.

   Gaffney’s campaign against Syrian refugees has prompted him to seek out more radical allies. In September,
   Gaffney invited white nationalist Jared Taylor on his radio show to discuss the Syrian refugee crisis. Taylor is on
   of the most outspoken white nationalists in America today. Following the murder of nine African Americans in
   Charleston this summer, Taylor was appointed spokesperson by the white nationalist group Council of
   Conservative Citizens, the group alleged perpetrator Dylann Roof cited as his gateway into white nationalism. In
   2005 for example, after Hurricane Katrina hit New Orleans, Taylor wrote, “When blacks are left entirely to their
   own devices, Western Civilization—any kind of civilization—disappears.” During the interview, Gaffney called
   Taylor's vile American Renaissance website "wonderful," and asked, “Is it the death of Europe what we’re seeing
   at the moment in terms of this migration, this invasion?” After a number of watchdog groups including the
   Southern Poverty Law Center wrote about Taylor’s appearance on Secure Freedom Radio, Gaffney backtracked,
   and attempted to bury the evidence by scrubbing the Taylor interview from his site and claimed he was
   “unfamiliar” with Taylor’s views before inviting him on.

   Photo credit: Getty Images




   RELATED NEWS & ARTICLES

       HATE & EXTREMISM                                       HATE & EXTREMISM              HATE & EXTREMISM

   Trump Returns to Values Voter                          Trump’s Acting National         New Deputy National Security
   Summit                                                 Security Adviser Once Tied to   Adviser Served on CSP Board
                        ***                               Group Known for Anti-Muslim                    ***
                                                          Stance
                                                                               ***




   See All Related News 


                                                                                ***




https://www.splcenter.org/fighting-hate/extremist-files/individual/frank-gaffney-jr                                          5/5
